                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

ANGIE MALLORY,                                  )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )           Case No. 4:19-CV-00900-DGK
                                                )
AT&T,                                           )
                                                )
        Defendant.                              )

                         ORDER GRANTING MOTION TO DISMISS

        This lawsuit arises out of Plaintiff’s allegations of age discrimination, disability

discrimination, gender discrimination, retaliation, and hostile work environment, all violations of

the Missouri Human Rights Act (“MHRA”) (Doc. 35). Now before the Court is Defendant’s

Motion to Dismiss Count III of Plaintiff’s Second Amended Complaint (Doc. 44). The motion is

GRANTED.

        A court may dismiss a complaint if it fails “to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). To avoid dismissal, a complaint must include “enough facts

to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). In reviewing the complaint, the court construes it liberally and draws all

reasonable inferences from the facts in the plaintiff’s favor. Monson v. Drug Enforcement Admin.,

589 F.3d 952, 961 (8th Cir. 2009). The court generally ignores materials outside the pleadings but

may consider materials that are “part of the public record” and “materials that are necessarily

embraced by the pleadings,” including charges of discrimination filed with an administrative

agency. Miller v. Toxicology Lab. Inc., 688 F.3d 928, 931 (8th Cir. 2012).

        Defendant moves to dismiss Plaintiff’s sex-discrimination claims under Count III for




             Case 4:19-cv-00900-DGK Document 55 Filed 08/19/20 Page 1 of 3
failure to exhaust administrative remedies prior to filing suit. To bring a claim under the MHRA,

a plaintiff must first exhaust her administrative remedies by “giv[ing] notice of all claims of

discrimination in the administrative [charge].” Stuart v. Gen. Motors Corp., 217 F.3d 621, 630

(8th Cir. 2000). Exhaustion allows the administrative agency an initial opportunity to investigate

the discrimination and puts the employer on notice of the alleged discrimination, Shannon v. Ford

Motor Co., 72 F.3d 678, 684 (8th Cir. 1996), and, therefore, is a “jurisdictional condition precedent

to filing a civil action . . . .” Mo. Rev. Stat. § 213.075. Thus, a court may rightfully dismiss a claim

for failure to exhaust administrative remedies under Rule 12(b)(6) when the plaintiff’s complaint

contains allegations beyond those alleged in the administrative charge. Brooks v. Midwest Heart

Group, 655 F.3d 796, 801 (8th Cir. 2011) (affirming dismissal of “unexhausted” age-

discrimination and retaliation claims where Plaintiff failed to make any allegations of age and

retaliation discrimination or check the boxes for age and retaliation discrimination in the charge).

        In this case, the Missouri Commission on Human Rights (“MCHR”) did not have the

opportunity to investigate, and Defendant was not put on notice, of any alleged sex discrimination.

Indeed, Plaintiff failed to allege sex discrimination in either her initial or amended charges of

discrimination before the MCHR (Docs. 45-1, 45-2). Nor did she check the box for discrimination

based on “sex” in either charge. Id. Her failure to do so forecloses her claims. See, e.g., Williams

v. Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th Cir. 1994) (affirming the dismissal of

claims for failure to exhaust where plaintiff’s administrative charge left the “race” box empty and

failed to “allege any facts in the narrative section of her charge which raise the issue of race

discrimination”).

        Count III is, therefore, DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED.




                                      2
          Case 4:19-cv-00900-DGK Document 55 Filed 08/19/20 Page 2 of 3
Date: August 19, 2020                 /s/ Greg Kays
                                      GREG KAYS, JUDGE
                                      UNITED STATES DISTRICT COURT




                                    3
        Case 4:19-cv-00900-DGK Document 55 Filed 08/19/20 Page 3 of 3
